 


109 HR 4321 IH: To repeal the amendment made by section 796 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2006, exempting from harboring sanctions compensation for alien volunteers for certain religious organizations.
U.S. House of Representatives
2005-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4321 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2005 
Mr. Tancredo (for himself, Mr. Hayworth, and Mr. Goode) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To repeal the amendment made by section 796 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2006, exempting from harboring sanctions compensation for alien volunteers for certain religious organizations. 
 
 
1.Repeal of immigration harboring exception for compensation of alien volunteers by certain bona fide, nonprofit religious organizationsEffective as if included in the enactment of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2006, section 274(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1324(a)(1)) is amended by striking subparagraph (C), as added by section 796 of such Appropriations Act.  
 
